Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a) is maintained below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-12, 14-16, 30-32, 34, 35, 37, 38, 40, 41, 43-45, 49, 52, 54, 58, 59, 62, 65, 68-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, a targeting molecule and a therapeutic agent. 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of targeting molecules and therapeutic agents, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for conjugates and methods of using dual conjugates comprising a targeting molecule and a therapeutic agent.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of targeting molecules and therapeutic agents. Specifically, Applicant fails to disclose any other targeting molecules and therapeutic agents, besides those species covered by the specification and claims, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of targeting molecules and therapeutic agents.
With regard to the functional definition of targeting molecules and therapeutic agents, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of compounds and to see if the compounds can perform the required function.  In this connection, the specification contains no structural or specific functional characteristics of those compounds are targeting molecules or therapeutic compounds, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Here, Applicant desires patent protection for targeting moieties for the claimed conjugates.  However, other than antibodies and their functional fragments, the specification does not provide adequate written description of the claimed genus of the targeting moieties within the context of the claimed conjugates.  This is because antibodies are well characterized, functionally and structurally, in the prior art.  Specifically, antibodies are heavy (~150 kDa) globular plasma proteins. The size of an antibody molecule is about 10 nm. They have sugar chains (glycans) added to conserved amino acid residues.  The basic functional unit of each antibody is an immunoglobulin (Ig) monomer (containing only one Ig unit); secreted antibodies can also be dimeric with two Ig units as with IgA, tetrameric with four Ig units like teleost fish IgM, or pentameric with five Ig units, like mammalian IgM.  The Ig monomer is a "Y"-shaped molecule that consists of four polypeptide chains; two identical heavy chains and two identical light chains connected by disulfide bonds.  Each chain is composed of structural domains called immunoglobulin domains. These domains contain about 70–110 amino acids and are classified into different categories (for example, variable or IgV, and constant or IgC) according to their size and function.  They have a characteristic immunoglobulin fold in which two beta sheets create a "sandwich" shape, held together by interactions between conserved cysteines and other charged amino acids.
Some parts of an antibody have the same functions. The arms of the Y, for example, contain the sites that can bind to antigens (in general, identical) and, therefore, recognize specific foreign objects. This region of the antibody is called the Fab (fragment, antigen-binding) region. It is composed of one constant and one variable domain from each heavy and light chain of the antibody. The paratope is shaped at the amino terminal end of the antibody monomer by the variable domains from the heavy and light chains. The variable domain is also referred to as the FV region and is the most important region for binding to antigens. To be specific, variable loops of β-strands, three each on the light (VL) and heavy (VH) chains are responsible for binding to the antigen. These loops are referred to as the complementarity determining regions (CDRs). 1 There are three CDRs (CDR1, CDR2 and CDR3), arranged non-consecutively, on the amino acid sequence of a variable domain of an antigen receptor. Since the antigen receptors are typically composed of two variable domains (on two different polypeptide chains, heavy and light chain), there are six CDRs for each antigen receptor that can collectively come into contact with the antigen. A single antibody molecule has two antigen receptors and therefore contains twelve CDRs total. There are three CDR loops per variable domain in antibodies.2
However, other than antibodies and their functional fragments, the specification fails to characterize any other targeting moieties.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Accordingly, the specification lacks adequate written description for the recited targeting molecules and therapeutic agents.


Applicant has amended the claims to recite that the targeting molecule is capable of binding a cell surface molecule on a target cell, and wherein the dual conjugate exhibits phototoxic activity against the target cell when irradiated by light.
Firstly, the specification does not describe any examples of a therapeutic agent conjugated to a targeting molecule and a phthalocyanine dye.  Specifically, Applicant fails to disclose any other conjugates that would adequately represent the substantial variety covered by the genus of conjugates comprising targeting molecules, dyes and therapeutic agents.
With regard to the functional requirement that that the targeting molecule is capable of binding a cell surface molecule on a target cell, and wherein the dual conjugate exhibits phototoxic activity against the target cell when irradiated by light, the recited functional definitions do not describe the claimed invention.
Here, the genus of targeting moieties cannot be adequately described by functional characteristics of preferential binding, even where there is disclosed or known correlations between structure and function. 
The Examiner recognizes that cell surface moleculkes on the surface of a cell may be fully characterized. Previously, disclosing a bonding target satisfied the written description requirement for a claim to an antibody or protein that binds the target.  The Federal Circuit's decisions in Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) and Noelle v. Lederman, 355 F. 3d 1341 (Fed. Cir. 2004) which purportedly set forth what has been called the "newly characterized antigen" test.  Also, the PTO's Written Description Training Materials Revision  dated March 25, 2008, provide an example (Example 13) embodying the test set forth in Enzo and Noelle. 
However, reliance on Enzo and Noelle is misplaced. While the court in Noelle did discuss what is referred to as the "newly characterized antigen" test, the Federal Circuit has recently rejected such a test. Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378-79 (Fed. Cir. 2017). At issue in Amgen was the district court's jury instruction which read:
In the case of a claim to antibodies, the correlation between structure and function may also be satisfied by the disclosure of a newly characterized antigen by its structure, formula, chemical name, or physical properties if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that the production of antibodies against such an antigen was conventional and routine.
Id. at 1376. The Federal Circuit concluded that the instruction was "not legally sound and [was] not based on any binding precedent." Id. In reaching its conclusion the Federal Circuit reviewed the cases which purported to set forth the newly characterized antigen test including Noelle. Id. at 1376-77. The court concluded that in each of the prior cases the reference to the newly characterized antigen test was dicta and not binding precedent. Id.
The Federal Circuit went on to find that the newly characterized antigen test ran afoul of the Federal Circuit's precedent in Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en bane). Id. at 1378. The court noted that the focus of the inquiry is whether the written description contains enough information about the claimed products. Id.  The court held that describing the antigens, which was not the claimed invention, did not satisfy the written description requirement when (“it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants' expert Dr. Eck testifying that knowing "that an antibody binds to a particular amino acid... does not tell you anything at all about the structure of the antibody [emphasis applied]"); J.A. 1314 (836:9-11) (Appellees' expert Dr. Petsko being informed of Dr. Eck's testimony and responding that "[m]y opinion is that [he's] right"); Centocor, 636 F.3d at 1352 (analogizing the antibody antigen relationship as searching for a key "on a ring with a million keys on it") (internal citations and quotation marks omitted).
In a memo issued in February 2018, USPTO, Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, Feb. 22, 2018 (available at https://www.usnto.gov/sites/defauH/files/documents/amgen 22feb2018.pdf) the PTO issued a clarification regarding the law of written description as it applies to antibodies stating: 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
The Memo goes on to state that 
"Examples in the 2008 Written Description Training Materials Are Outdated." and should NOT be relied upon as reflecting the current state of the law. Id. at 2. The Memo explains that
USPTO personnel should continue to follow the guidance in the MPEP regarding written description (see, e.g., MPEP 2161.01 and 2163 ), except insofar as MPEP 2163 indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.
Id.
The instant claims present the same deficiency as the claims in Amgen where there is no evidence that knowledge of the chemical structure of a cell surface molecule gives the required kind of structure-identifying information about the corresponding molecules that it binds.  As in Amgen, the instant claims attempt to describe targeting molecules by describing the target to which the molecules bind. Moreover, there is nothing else in the disclosure that describes the peptides as required by the test set forth in Ariad.
As outlined in the rejection above, regard to the functional definitions that the targeting molecule is capable of binding a cell surface molecule on a target cell, and the dual conjugate exhibits phototoxic activity against the target cell when irradiated by light, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of molecules to see if the compounds can perform the required binding to cell surface molecules or exhibit phototoxic activity against the target cell when irradiated by light.  In this connection, the specification contains no structural or specific functional characteristics of these structures, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Accordingly, the rejection is maintained since the specification lacks adequate written description for the recited targeting molecules capable of binding a cell surface molecule on a target cell, and dual conjugates that exhibit phototoxic activity against the target cell when irradiated by light.



The rejection under section 103 is withdrawn in favor of the following new ground of rejection, which was necessitated by Applicant’s amendments and the IDS dated 2/25/2022, disclosing, inter alia, U.S. Patent No. 11141483 to Makings et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-16, 30-32, 34, 35, 3737, 38, 40, 41, 43-45, 49, 52, 54, 58, 59, 62, 65, 68 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009038776 to Manneh (Manneh) in view of DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Registry No. 916821-46-0, entered 05 Jan 2007 in further view of U.S. Patent No. 11141483 to Makings et al., as provided in the IDS dated 2/25/2022 (Makings).

Manneh discloses a dual conjugate (Abstract, the construction and use of nanoconjugate molecules that incorporate a linker cleavable by an exogenous agent along with a therapeutic or diagnostic moiety are described; Para. [0063), The conjugate can be manufactured by creating a conjugate comprised of (B)x-P-(S-L-D)y), comprising a phthalocyanine dye (Para. [0063), (4) A photosensitizer (S} (also referred to as PS) such as Phthalocyanine that generates singlet oxygen), a targeting molecule (Para. [0063), (1) a hydrophilic, nontoxic polymer (P), responsible for carrying all active ingredients. (2) A binding agent (B} specific for the cancer (or other target) such as an antibody or a specific molecule that binds to the receptor on the surface of the cancer cell, that is attached (most often covalently) to the polymer and is responsible for directing the conjugate to the tumor), and a therapeutic agent (Para. (0063), (3) An anticancer drug (or other release moiety) (D) such as paclitaxel, (or other active agent) responsible for destroying abnormal tissue such as cancer).
Manneh discloses that the targeting molecule and therapeutic agent are each independently linked to the phythalocyanine dye (Para. (0063). The conjugate can be. manufactured by creating a conjugate comprised of (B)x-P-(S-L-D)y; (0153), The Phthalocyanine-cleavable linker-Paclitaxel (PCT) portion of the conjugate can be prepared by conjugation of amine-modified Paclitaxel to a COOH group on the cleavable linker (Alfa-Aesar, Inc.) in the presence of EDC. The remaining amino group on the cleavable linker can then be complexed with Phthalocyanine (Sigma-Aldrich, Inc); (00154], The final conjugate can then be prepared by combining the two subcomponents (immunopolymer with remaining amine groups and PCT conjugate)).
Manneh discloses that the dual conjugate comprises the following components: n (phthalocyanine dye), q (targeting molecule) and m (therapeutic agent), wherein: n, q and m, which are selected independently, are at least 1 (Para. [0021], the invention concerns a therapeutic. nr1noconjugate molecule which includes at least one therapeutic moiety (m); at least one photocleavable linker; at least one photosensitizer moiety (n); and at least one targeting moiety (q) that preferentially targets the molecule to a biological target; [0063]. The conjugate can be manufactured by creating a conjugate comprised of (B)x-P-(S-L-D)y (1) a hydrophilic, nontoxic polymer (P), responsible for carrying all active ingredients. (2) A binding agent (B) specific for the cancer (or other target) such as an antibody or a specific molecule that binds to the receptor on the surface of the cancer cell, that is attached (most often covalently) to the polymer and is responsible for directing the conjugate to the tumor. (3) An anticancer drug (or other release moiety) (D) such as paclitaxel, (or other active agent) responsible for destroying abnormal tissue such as cancer. (4) A photosensitizer (S) (also referred to as PS) such as  hthalocyanine that generates singlet oxygen. (5) A cleavable linker (L) such as an oxazole. In such embodiments, the bond between the anticancer drug and the polymer has a cleavage-inducing moiety with an effective proximity to the singlet oxygen generating agent).
Manneh discloses a dual conjugate wherein n (phthalocyanine dye) and q (targeting molecule), which are selected independently, are 1 to 5 (Para. [0021], the invention concerns a therapeutic nanoconjugate molecule which includes at least one therapeutic moiety (m); at least one photocleavable linker; at least one photosensitizer moiety (n); and at least one targeting moiety (q) that preferentially targets the molecule to a biological target; [0068), As indicated, in certain particularly advantageous embodiments, the present invention utilizes at least one photosensitizer moiety (i.e. n equals one or more); [0154). The final conjugate can then be prepared by combining the two subcomponents (immunopolymer with remaining amine groups and PCT conjugate. The immunopolymer can be conjugated to the PCT at a ratio or 1000 PCT's per 1 immunopolymer (i.e. q equals 1 ).
Manneh discloses the dual conjugate wherein n (phthalocyanine dye) and m (therapeutic agent), which are selected independently; are 1 to 5 [0013], the polymer moiety bears a plurality (e.g., at least 2, 3, 4, 5...) of therapeutic agent moieties (m) linked to the polymer through photocleavable linkers, where activation of the photosensitizer causes cleavage of a plurality of the photocleavable linkers; [0068], As indicated, in certain particularly advantageous embodiments, the present invention utilizes at least one photosensitizer moiety (i.e. n equals one or more), often at least one photosensitizer moiety per cleavable linker [0021], the invention concerns a therapeutic nanoconjugate molecule which includes at least one therapeutic moiety (m); at least one photocleavable linker; at least one photosensitizer moiety (n); and at least one targeting moiety (q) that preferentially targets the molecule to a biological target).
Manneh discloses the dual conjugate wherein q is 1, n is between 1 and 100, and m is between 1 and 5 (Para. [0013), the polymer moiety bears a plurality (e.g., at least 2, 3, 4, 5...) of therapeutic agent moieties (m) linked to the polymer through photocleavable linkers (m is 2,3,4,or 5), where activation of the photosensitizer causes cleavage of a plurality of the photocleavable linkers; (0068), As indicated, in certain particularly advantageous embodiments, the present invention utilizes at least one photosensitizer moiety (i.e. n equals one or more), often at least one photosensitizer moiety per cleavable linker (i.e. n equals or is greater than m); (0021 ], the invention concerns a therapeutic nanoconjugate molecule which includes at least one therapeutic moiety (m}; at least one photocleavable linker; at least one photosensitizer moiety (n); and at least one targeting moiety (q equals 1) that preferentially targets the molecule to a biological target).
Manneh discloses the dual conjugate, wherein the ratio of lo (phthalocyanine dye) to q (targeting molecule) is from or from about 1 to about 1000, from or from about 1 to about 10 or from or from about 2 to about 5 (Para. [0013). the polymer moiety bears a plurality (e.g., at least 2, 3, 4, 5 ... 100-1000) of therapeutic agent moieties (m) linked to the polymer through photocleavable linkers (m is 2,3,4,or 5 to 1000), where activation of the photosensitizer causes cleavage of a plurality of the photocleavable linkers; [0068], the present invention utilizes at least one photosensitizer moiety (i.e. n equals one or more), often at least one photosensitizer moiety per cleavable linker (i.e. n equals or is greater than m); (0153}, The Phthalocyanine-cleavable linker-Paclitaxel (PCT) portion of the conjugate can be prepared by conjugation of amine-modified Paclitaxel to a COOH group on the cleavable linker in the presence of EDC. The remaining amino group on the cleavable linker can then be complexed with Phthalocyanine; [0154), The final conjugate can then be prepared by combining the two subcomponents (immunopolymer with remaining amine groups and PCT conjugate. The immunopolymer can be conjugated lo the PCT at a ratio of 1000 PCT's per 1 immunopolymer (i.e. the ratio of n to q is from about 1 to about 1000)).
Manneh discloses the dual conjugate wherein the targeting molecule is capable of binding a cell surface molecule on a cell in a microenvironment of a lesion (Para. [0056), a target moiety can cause a conjugate to preferentially associate with tumor cells. In many cases the association is mediated by the binding of specific binding pairs; (0059), Particularly advantageous nanoconjugales include a polymer-drug linker that is stable during its transit to the tumor or other site, specific in their binding, and possessing a novel mechanism for abrupt and rapid drug release at the tumor site; (2) A binding agent (B) specific for the cancer (or other target) such as an antibody or a specific molecule that binds to the receptor on the surface of the cancer cell, that is attached (most often covalently) to the polymer and is responsible for directing the conjugate to the tumor).
Manneh discloses the dual conjugate wherein the targeting molecule and therapeutic agent are each independently linked to the phthalocyanine dye (Para. [0063], The conjugate can be manufactured by creating a conjugate comprised of (B)x-P-(S-L-D)y; (0153]. The Phthalocyanine-cleavable linker-Paclitaxel (PCT) portion of the conjugate can be prepared by conjugation of amine-modified Paclitaxel to a COOH group on the cleavable linker (Alfa-Aesar, Inc) in the presence of EDC. The remaining amino group on the cleavable linker can then be complexed with Phthalocyanine (Sigma-Aldrich, Inc); (00154], The final conjugate can then be prepared by combining the two subcomponents (immunopolymer with remaining amine groups and PCT conjugate)):

    PNG
    media_image1.png
    519
    580
    media_image1.png
    Greyscale

The recited therapeutic agents are taught:

    PNG
    media_image2.png
    170
    565
    media_image2.png
    Greyscale

it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the conjugate such that the targeting, photosensitizing, and therapeutic moieties are each independently linked to each other, such as through the polymer portion (P), since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to use an arrangement where multiple therapeutic moieties may be released by cleavage of the linker (L), as taught by Manneh (Para. (0009], Such nanoconjugates can provide targeted delivery and temporal control of the release of an active agent, which is often a therapeutic agent such as a small molecule drug, e.g., anticancer drug. Particularly useful examples utilize photocleavable linkers to release the active agent, with the cleavage accomplished by reaction with singlet oxygen produced by a photosensitizer in response to an appropriate light exposure. The nanoconjugale can be configured to include multiple releasable moieties (which may be the same or different), which may, for example, be linked on a polymer backbone or scaffold. Such an arrangement allows rapid release of large numbers of therapeutic agent molecules, which can provide locally high concentrations of the agent or agents. Thus, the invention also concerns such nanoconjugate molecules; [0018], the conjugate includes each discrete combination of polymer, therapeutic agent (or imaging or other diagnostic agent), photosensitizer, cleavable linker, and targeting moiety described for embodiments above).
Manneh may fail to explicitly teach some of the recited pharmacological activity (e.g., claim 10).  However, any aobserved pharmacological acitivuty is an invariable aspect of the conjugates of Manneh, see MPEP 2112.01 ("Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”).
The difference between Manneh and the claimed conjugates is that Manneh does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Manneh teaches the structural elements of the claimed conjugates with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Manneh may not teach the recited phthalocyanine dyes required by the rejected claims.  However, it is for that the examiner joins, Registry No. 916821-46-0, which teaches phthalocyanine conjugates of the formula:

    PNG
    media_image3.png
    428
    679
    media_image3.png
    Greyscale

	
	In this way, those of ordinary skill could have applied the required phthalocyanine dyes in the manner required and in a predictable fashion for the purposes of obtaining the recited conjugates.  Specifically, Manneh teaches conjugates wherein a targeting molecule and therapeutic agent are each independently linked to the phthalocyanine dye.  Registry No. 916821-46-0 is added for the proposition that phthalocyanine dyes required by the claims are applicable to these conjugates.  Specifically, Registry No. 916821-46-0 teaches that the particular known technique of using the recited phthalocyanine dyes was recognized as part of the ordinary capabilities of one skilled in the art. In Particular, Makings teaches Cetuximab-IRDye 700+IRDye 680RD Dual Conjugate, see Example 19 and Figure 15.  In this manner, those of ordinary skill would have recognized that applying the known technique to phthalocyanine conjugates, such as those disclosed by Manneh, would have yielded predictable results.  Accordingly, using the recited phthalocyanine dyes in the instant conjugates would have been prima facie obvious.

In contrast to Applicant’s remarks. All of the claimed structural requirements are taught by the combination of references, namely, targeting molecule, dye and therapeutic agent.  Specifically, phthalocyanine conjugates were known at the time of the invention, as outlined above.  The motivation to use these dyes is described above.  Specifically, Registry No. 916821-46-0 teaches that the particular known technique of using the recited phthalocyanine dyes was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to phthalocyanine conjugates, such as those disclosed by Manneh, would have yielded predictable results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Also, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642                                                                                                                                                                                             





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Antibody
        2 See https://en.wikipedia.org/wiki/Complementarity-determining_region